                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION



 WILLIAM GEORGE MITCHELL,

                 Petitioner,                            CIVIL ACTION NO.: 6:17-cv-165

        V.



 WARDEN WALTER BERRY,

                 Respondent.


                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 12. Petitioner William Mitchell

("Mitchell") did not file Objections to the Report and Recommendation. Accordingly, the Court

ADOPTS the Magistrate Judge's Report and Recommendation as the opinion of the Court. The

Court GRANTS Respondent's Motions to Dismiss, docs. 7, 8, DISMISSES Mitchell's Petition,

doc. 1, DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE

this case, and DENIES Mitchell in forma pauperis status on appeal and a Certificate of

Appealability.

       SO ORDERED,this _4^day of March,2019.



                                     J. RANDAMALL,CHIEF JUDGE
                                     UNITEDJgTATES DISTRICT COURT
                                            lERN DISTRICT OF GEORGIA
